Citation Nr: 1226157	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented with which to reopen a service connection claim for hearing loss.  

2.  Whether new and material evidence has been presented with which to reopen a service connection claim for headaches.

3.  Whether new and material evidence has been presented with which to reopen a service connection claim for lipomas.  

4.  Whether new and material evidence has been presented with which to reopen a service connection claim for a right hip disorder. 

5.  Whether new and material evidence has been presented with which to reopen a service connection claim for a right knee disorder.  

6.  Whether new and material evidence has been presented with which to reopen a service connection claim for a left knee disorder.  

7.  Whether new and material evidence has been presented with which to reopen a service connection claim for a right hand/wrist disorder.

8.  Entitlement to service connection claim for bilateral hearing loss.  

9.  Entitlement to service connection for headaches.  

10.  Entitlement to service connection for lipomas.

11.  Entitlement to service connection for sleep apnea. 

12.  Entitlement to service connection for a right hip disorder. 

13.  Entitlement to service connection for a right knee disorder.  

14.  Entitlement to service connection for a left knee disorder.  

15.  Entitlement to service connection for a right hand/wrist disorder.

16.  Entitlement to service connection for a left hip disorder.  

17.  Entitlement to service connection for a disorder of the cervical spine.  

18.  Entitlement to service connection for a disorder of the thoracic spine.

19.  Entitlement to service connection for a disorder of the lumbar spine. 

20.  Entitlement to service connection for a disorder of the right shoulder.

21.  Entitlement to service connection for a disorder of the left shoulder.

22.  Entitlement to service connection for a disorder of the right elbow.  

22.  Entitlement to an initial compensable evaluation for sinusitis.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2005, September 2007, December 2007, and August 2009 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran provided testimony before the RO in June 2007 and before the undersigned Acting Veterans Law Judge (AVLJ) in June 2011.  Copies of those hearing transcripts have been associated with the file. 

At the outset, the Board notes that the service connection claims for hearing loss, headaches, lipomas, a right hip disorder, bilateral knee disorders and a right hand/wrist disorder were all adjudicated in a June 1999 prior final rating action.  Hence, new and material evidence is required to reopen these claims, as will be further discussed in the remand.  See Wakeford v. Brown, 8 Vet. App 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  All of the aforementioned service connection claims are being reopened herein, as new and material evidence has been presented to reopen those claims.  Hence consideration of the preliminary matter of finality prior to consideration of those claims on the merits is not prejudicial to the Veteran.

Given that the Board has reopened the service connection claims for hearing loss, headaches, lipomas, a right hip disorder, bilateral knee disorders and a right hand/wrist disorder, it must consider whether it would be potentially prejudicial to the Veteran to adjudicate those claims on the merits at this time.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Here, as the RO mischaracterized all of these issues and ultimately adjudicated them on the merits without regard to finality, and since additional development was taken on the merits with respect to several of these claims, no prejudice would accrue to the Veteran in deciding these issues at this time, except for the claims for hearing loss and lipomas which are being remanded for additional evidentiary development.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  (The service connection claim for a right hand/wrist disorder was ultimately considered on the merits in a Supplemental Statement of the Case (SSOC) issued in August 2010).  

A July 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the issue of entitlement to a TDIU was raised by the Veteran in June 2007 and was adjudicated and denied in an August 2009 rating action.  The Veteran did not pursue an appeal as to the TDIU claim and has not since raised it.  Accordingly, at this time, a TDIU claim is not reasonably raised by the record.   

A service connection claim for periodontal disease, to include as secondary to sinusitis has been raised by the record (June 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The service connection claims for bilateral hearing loss, lipomas and sleep apnea, as well as the increased initial rating claim for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1999 rating decision denied service connection for bilateral hearing loss; in July 1999, the Veteran was notified in writing of the RO's determination and did not appeal it and the decision became final.  

2.  The Veteran filed to reopen a service connection claim for hearing loss in June 2005; evidence added to the record since the June 1999 rating decision reveals evidence of bilateral hearing impairment and therefore, relates to an unestablished fact necessary to substantiate the service connection claim for bilateral hearing loss.

3.  A June 1999 rating decision denied service connection for headaches; in July 1999, the Veteran was notified in writing of the RO's determination and did not appeal it and the decision became final.  

4.  The Veteran filed to reopen a service connection claim for headaches in June 2005; evidence added to the record since the June 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for headaches.  

5.  A June 1999 rating decision denied service connection for lipomas; in July 1999, the Veteran was notified in writing of the RO's determination and did not appeal it and the decision became final.  

6.  The Veteran filed to reopen a service connection claim for lipomas in June 2009; evidence added to the record since the June 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for lipomas.  

7.  A June 1999 rating decision denied service connection for a right hip disability in July 1999, the Veteran was notified in writing of the RO's determination and did not appeal it and the decision became final.  

8.  The Veteran filed to reopen a service connection claim for a right hip disability in June 2005; evidence added to the record since the June 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right hip disability.  

9.  A June 1999 rating decision denied service connection for bilateral knee disabilities; in July 1999, the Veteran was notified in writing of the RO's determination and did not appeal it and the decision became final.  

10.  The Veteran filed to reopen a service connection claim for a bilateral knee disability in June 2005; evidence added to the record since the June 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral knee disabilities.  

11.  A June 1999 rating decision continued the denial of service connection for a right wrist/hand in the absence of the submission of new and material evidence; in July 1999, the Veteran was notified in writing of the RO's determination and did not appeal it and the decision became final.  

12.  The Veteran filed to reopen a service connection claim for a right hand/wrist disability in June 2007; evidence added to the record since the June 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right wrist/hand disability.

13.  The evidence of record does not substantiate or establish the existence of a current disability manifested primarily by headaches, other than those associated with service-connected sinusitis.

14.  Currently claimed disabilities of the right hip, left hip, right knee, left knee, low back, mid-back, cervical spine, right shoulder, left shoulder, right hand and right elbow were not incurred in and are not otherwise not etiologically related to the Veteran's period of active service, to include on a presumptive basis and by virtue of chronicity and continuity of symptomatology.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a service connection claim for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156(a) (2011). 

2.  New and material evidence has been received to reopen a service connection claim for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  New and material evidence has been received to reopen a service connection claim for lipomas.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  New and material evidence has been received to reopen a service connection claim for a right hip disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156(a) (2011). 

5.  New and material evidence has been received to reopen a service connection claim for bilateral knee disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.  New and material evidence has been received to reopen a service connection claim for a claimed right hand/wrist disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The criteria for a grant of service connection headaches have not been met.  38 U.S.C.A. §§, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.14 (2011).

8.  The criteria for a grant of service connection for disabilities of the right hip, left hip, right knee, left knee, low back, mid-back, cervical spine, right shoulder, left shoulder, right hand and right elbow, have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims (on the merits) in numerous letters including those dated August 2005, June 2007, June and July 2008 and March, June and July 2009, wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006). 

The Board observes that the Veteran was informed of the relevant law and regulations pertaining to his applications to reopen several service connection claims in a letter dated in August 2005, which included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Specifically, he was advised that new evidence consists of evidence in existence that has been submitted to the VA for the first time.  Material evidence was explained as evidence relating to the reason the claim was previously denied.  The letter further informed the Veteran that new and material evidence must raise a reasonable possibility of substantiating a claim.  The letter also described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials of the claims.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claims.  Kent, 20 Vet. App. at 10.  Moreover, even if such notice were somehow deficient, all of the claims requiring the presentation of new and material evidence being adjudicated herein have been reopened rendering the notice issue essentially moot and non-prejudicial.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran has also, on numerous occasions from March 2006, forward, been provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service private treatment records were obtained.  The Veteran was afforded a VA examination in 2007 and the file contains copious evidence relating to the symptoms and treatment associated with the Veteran claimed conditions.  In addition the Veteran provided hearing testimony at the RO in June 2007 and before the undersigned Acting Veterans Law judge in June 2011.  Transcripts of those hearings are on file.  Additional evidence was added to the file within 60 days of the hearing which was accompanied by a waiver.  

In January 2012, the Board elected to pursue evidentiary development in conjunction with the service connection claims for disabilities of the right hip, left hip, right knee, left knee, low back, mid-back, cervical spine, right shoulder, left shoulder, right hand and right elbow and an expert medical opinion from the Veterans Health Administration (VHA) was sought.  A VHA opinion was provided in March 2012.  It has been added to the record, furnished to the Veteran and his representative for review, and no subsequent evidence has been added to the record.  

With respect to the service connection claim for headaches being adjudicated on a de novo basis herein, there is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected condition and the currently claimed disorder.  Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that he has a currently manifested headache disorder which is unrelated to headaches manifested as symptoms of service-connected sinusitis.  Given these matters of record, there is no competent evidence on file establishing that the aforementioned claimed conditions may be associated with the claimant's active military service and his sinus headaches are already service-connected as manifestations of sinusitis.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion). 

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Pertinent Law and Regulations - Service Connection and New and Material Claims

	Service Connection

Generally, in order to prevail on the issue of service connection, there must be competent evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3)  a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	New and Material

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Also applicable to the new and material claims are these aforementioned provisions pertaining to service connection claims generally. 

      A.  New and Material - Hearing Loss

Service connection for bilateral hearing loss was denied in a June 1999 rating action, of which the Veteran was notified in July 1999.  He did not timely appeal the June 1999 rating decision denying the service connection claim for hearing loss.  The Veteran filed to reopen the claim in June 2005.  A November 2005 rating action (on appeal) denied the claim on the merits, without regard to the prior final determination.  The most recent final decision on file addressing the claim is the June 1999 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

The evidence on file and considered at the time of the June 1999 rating decision includes STRs, which reveal that the Veteran had normal hearing bilaterally on enlistment examination of April 1966.  The May 1969 separation examination similarly showed no indication of hearing impairment.  

By rating action of June 1999, service connection for bilateral hearing loss was denied based on lack of evidence of hearing loss in service and lack of evidence of current disability.  Evidence added to the file subsequent to the June 1999 rating action includes a June 2007 VA audio examination report which revealed mild sensorineural hearing loss of both ears.  

Analysis

In June 1999, one of the primary bases for the disallowance of the Veteran's service connection claim for bilateral hearing loss was lack of evidence of a current disability.  The RO also reasoned that there was no showing of hearing loss in service.  As such, initially, the critical inquiry in this case is whether evidence has been presented establishing or even suggesting that the Veteran currently has evidence of hearing loss.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

The current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, 7 Vet. App. 439, 448 (1995).

Evidence received since the 1999 rating action includes a VA audio examination report of 2007 reflecting that mild, bilateral hearing loss was diagnosed.  In this regard, the Board notes that the threshold requirements of a hearing loss disability for VA purposes as defined under 38 C.F.R. § 3.385, appear to be met for the right ear, but not for the left ear.  However, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Accordingly, as defined under the McClain case, evidence of the currently manifested bilateral hearing impairment has now been provided.  This evidence is both new and material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).

The Court has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  In accordance with the aforementioned Court decision, as evidence fulfilling the element of current disability has now been added to the claims file, the case must be reopened. 

In summary, the aforementioned additional evidence received since the June 1999 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for bilateral hearing loss and the appeal is granted to this limited extent.  However, as will be explained below in the Remand, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.

      B.  New and Material - Headaches

Service connection for headaches was denied in a June 1999 rating action, of which the Veteran was notified in July 1999.  He did not timely appeal the June 1999 rating decision denying the service connection claim for headaches.  The Veteran filed to reopen the claim in June 2005.  A November 2005 rating action (on appeal) denied the claim on the merits, without regard to the prior final determination.  The most recent final decision on file addressing the claim is the June 1999 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

The evidence on file and considered at the time of the June 1999 rating decision includes STRs, which include an entry reflecting that the Veteran complained of headache, chills and an upset stomach in January 1968.  In January 1969, he was seen with complaints of groin pain, high fever and headaches.  Complaints of chills, fever, dizziness and headache were made in February 1969.  The May 1969 separation examination report reflected that clinical evaluation of the head was normal and that the Veteran denied having frequent or severe headaches.  

Post-service private medical records dated from 1987 to 1998 are negative for complaints of a diagnosis of headaches.  

By rating action of June 1999, service connection for headaches was denied.  The RO explained that although complaints of headaches were shown in service, there was no evidence of permanent residual or chronic disability.  

Evidence on file dated subsequent to the June 1999 rating action includes a private medical record dated in April 2002, indicating that the Veteran complained of a 3-month history of sinus headaches and denied having migraine headaches.  

In testimony presented at the RO in June 2007, the Veteran indicated that he experienced all kinds of headaches, both migraines and due to sinus problems.  

In a March 2010 statement from Dr. J.A.J., the Veteran's symptoms of sinusitis were described to include daily sinus drainage, daily headaches, pain, and purulent drainage.  

In travel Board hearing testimony presented in June 2011, the Veteran indicated that Dr. J A.J. had been treating him for headaches since 1987.  


Analysis

At the time of the June 1999 rating decision that denied service connection for headaches, the RO reasoned that the while complaints of headaches were shown in service, there was no evidence of permanent residual or chronic disability. 

Subsequently evidence added to the file indicates that the Veteran complained of having sinus headaches in April 2002.  In testimony presented in 2007, the Veteran stated that he believed he had both co-existing migraine and sinus headaches.  

Since 2002, a currently manifested clinical disability characterized by sinus-related headaches has been shown.  This evidence is both new and material.  Molloy, 9 Vet. App. 513 (1996).  Also now on file is the Veteran's lay testimony to the effect that he believes that he suffers from two co-existing types of headaches, both sinus and migraine.  Such testimony may generally be presumed credible for the limited purpose of reopening a claim.  See Justus, 3 Vet. App. at 513.  In accordance with the holding in Shade and Molloy, as evidence fulfilling the element of current disability has now been added to the claims file, the claim must be reopened.  

In summary, the aforementioned additional evidence received since the June 1999 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for headaches and the appeal is granted to this limited extent.  This claim will be further addressed on the merits herein.

	C.  New and Material - Lipoma

Service connection for lipomas was denied in a June 1999 rating action, of which the Veteran was notified in July 1999.  He did not timely appeal the June 1999 rating decision denying the service connection claim for headaches.  The Veteran filed to reopen the claim in June 2009.  An August 2009 rating action (on appeal) denied the claim on the merits, without regard to the prior final determination.  The most recent final decision on file addressing the claim is the June 1999 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

The evidence on file and considered at the time of the June 1999 rating decision includes STRs, which reflect that clinical evaluation of the skin was normal as shown by the April 1966 enlistment examination.  In May 1967, a painful lipoma was excised from the area of the abdominal wall.  The May 1969 separation examination report reflected that clinical evaluation of the skin was normal and that the Veteran acknowledged having a history of a growth or cyst.  

The file contains a VA examination report of July 1969, which reflects that 2 small lipomas in the area of the right thigh were shown, which were described as freely movable and asymptomatic.  The examiner indicated that in 1967, the Veteran had a "fatty growth" removed from the left side of his abdomen and reported that he now had two similar growths on his right thigh.  In September 1969, the Veteran was informed that service connection had been established for post-operative abdominal wall scar, due to removal of a lipoma, assigned a non-compensable evaluation.  

A private medical report of Dr. J.A.J. dated in September 1998 indicated that the Veteran had no acute lesions or ulcerations.  

In a statement provided in May 1999, the Veteran indicated that during service, he had lipomas in the right lower chest, right hip and 2 on the back.  He mentioned that the lipomas on the right lower chest and hip were removed.    

By rating action of June 1999, service connection for lipomas was denied.  The RO explained that although treatment for lipoma was shown in service, there was no evidence of permanent residuals or chronic disability and no indication of any currently manifested lipomas.  

Evidence on file dated subsequent to the June 1999 rating action includes a private medical record dated in April 2002, which failed to reveal any evidence of lipoma or lesions.  On VA examination of July 2007, the skin was clear.  

In a statement provided by the Veteran in June 2009, the he indicated that he had lipomas of the left and right sides of the abdomen, left and right sides of the back, and the right thigh, maintaining that these were all currently present and had been present since service.  He reported that each lipoma was painful and tender to touch and that they interfered with his daily activities.  

In hearing testimony presented in 2011, the Veteran reported that he currently had lipomas on the arm and hip, indicating that these were the same lipomas as the ones he had in 1968, but larger now (pgs. 32-33).  

Analysis

At the time of the June 1999 rating decision that denied service connection for lipomas, the RO reasoned that the while lipomas were treated in service, there was no evidence of permanent residual or chronic disability. 

Subsequently, lay evidence added to the file indicates that the Veteran reported having currently manifested lipomas in a June 2009 statement.  In testimony presented in 2011, the Veteran again indicated that he had lipomas in the areas of arm and hip. 

Since the 1999 rating decision, the Veteran has provided lay evidence to the effect that he has current, active symptoms of lipoma, although not shown by clinical evidence dated subsequent to 1999.  In this regard, such testimony may generally be presumed credible for the limited purpose of reopening a claim.  See Justus, 3 Vet. App. at 513.  This lay evidence is both new and material.  Molloy, 9 Vet. App. 513 (1996).

In summary, the aforementioned additional evidence received since the June 1999 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for lipomas and the appeal is granted to this limited extent.  However, as will be explained below in the Remand, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.   

	D.  New and Material - Right Hip

Service connection for a right hip disability was denied in a June 1999 rating action, of which the Veteran was notified in July 1999.  He did not timely appeal the June 1999 rating decision denying the service connection claim.  The Veteran filed to reopen the claim in June 2005.  A November 2005 rating action (on appeal) denied the claim on the merits, without regard to the prior final determination.  The most recent final decision on file addressing the claim is the June 1999 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

The evidence on file and considered at the time of the June 1999 rating decision includes STRs, which reflect that clinical evaluation of the lower extremities was normal as shown by the April 1966 enlistment examination.  In October 1966, the Veteran was assessed with a hip sprain caused by playing football, treated with which heat and APC.  In July 1968, the Veteran was seen for pain in the right groin when walking; physical examination was negative.  There were no further complaints of hip pain made during service.  The May 1969 separation examination report reflected that clinical evaluation of the lower extremities was normal and that the Veteran acknowledged having a history of swollen or painful joints.  

The file contains a VA examination report of July 1969, which reflects that examination of the lower extremities revealed no swelling, muscle herniation or abnormal findings, other than some tenderness in the area of the groin.  The Veteran reported that during service in 1966, he slipped backwards on rainy fields while playing football, "stretching both legs."  He reported having groin pain and being seen in the dispensary.  The report indicated that he was given pain pills and treatment for 2 weeks with improvement.  It was noted that since, the Veteran had experienced slight discomfort, not requiring medication or treatment.  There was no radiation of pain and the Veteran reported that since the original injury, he had played football on many occasions without producing discomfort and it was not associated with any strenuous activity.  Residuals of a bilateral muscle strain in the area of the groin were diagnosed. 

In a September 1969 rating action, service connection for pulled ligaments of both legs and the groin was denied.  The RO explained that essentially there was no evidence of current or chronic disability service-related disability related to this claimed condition.  

Private medical records of 1992 revealed full range of motion f the extremities with no crepitance or edema.  A report of September 1998 revealed that the Veteran denied having a history of joint pains or aches, and no such clinical findings were made.  

In a June 1999 rating action, service connection for a right hip disability was denied.  The RO explained that essentially there was no evidence of current or chronic disability service-related disability related to this claimed condition.  The claim was again denied in November 2005 for essentially the same reason.  

A January 2006 bone scan revealed no bony abnormality of the right hip.  

In June 2007, a medical statement was received from Dr. J.A.J.  The statement noted a history of a right hip sprain in 1966 and that the Veteran had a history of pain since this time.  The doctor concluded that the Veteran had injuries dating back to 1966 in military service.  

In July 2007 a VA examination was conducted.  At that time, the Veteran gave a history of a right hip injury in service and of occasional pain since that time.  Early degenerative osteoarthritis of the right hip was diagnosed and the examiner opined that this was not related to the 1966 right hip sprain.  

Analysis

In June 1999, the primary bases for the disallowance of the Veteran's service connection claim for a right hip disorder was no evidence of current or chronic disability service-related disability related to this claimed condition.  As such, initially, the critical inquiry in this case is whether evidence has been presented establishing or even suggesting that the Veteran currently has a clinical disability of the right hip.  See Kent, 20 Vet. App. at 10.

The 2007 VA examination report contains a diagnosis of osteoarthritis of the right hip.  As such a current clinical disability of the right hip is now shown.  Also now on file is a private medical opinion of Dr. J.A.J. provided in 2007 suggesting an etiological link between the right hip sprain diagnosed in 1966 and the Veteran's currently manifested hip condition and pain.  This evidence is both new and material.  Molloy, 9 Vet. App. 513 (1996).  In accordance with the holding in Shade, as evidence fulfilling the element of current disability and suggestive of a possible nexus to service has now been added to the claims file, the claim must be reopened.  

In summary, the aforementioned additional evidence received since the June 1999 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for a right hip disorder and the appeal is granted to this limited extent.  This claim will be addressed on the merits below.  

      E.  New and Material - Right and Left Knee Disabilities

Service connection for bilateral knee disabilities was denied in a June 1999 rating action, of which the Veteran was notified in July 1999.  He did not timely appeal the June 1999 rating decision denying the service connection claim.  The Veteran filed to reopen the claim in June 2005.  A November 2005 rating action (on appeal) denied the claim on the merits, without regard to the prior final determination.  The most recent final decision on file addressing the claim is the June 1999 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

The evidence on file and considered at the time of the June 1999 rating decision includes STRs, which reflect that clinical evaluation of the lower extremities was normal as shown by the April 1966 enlistment examination.  In October 1966, the Veteran was assessed with a hip sprain caused by playing football, treated with which heat and APC.  The STRs are negative for documentation of any injury, complaints, treatment, clinical findings, or diagnosis relating to either knee.  The May 1969 separation examination report reflected that clinical evaluation of the lower extremities was normal and that the Veteran denied having a history of trick or locked knee.  

The file contains a VA examination report of July 1969, which reflects that examination of the lower extremities revealed no swelling, muscle herniation or abnormal findings, other than some tenderness in the area of the groin.  The Veteran reported that during service in 1966, he slipped backwards on a rainy field while playing football, "stretching both legs."  He reported having groin pain and being seen in the dispensary.  The report indicated that he was given pain pills and treatment for 2 weeks with improvement.  It was noted that since, the Veteran had experienced slight discomfort, not requiring medication or treatment.  There was no radiation of pain and the Veteran reported that since the original injury, he had played football on many occasions without producing discomfort and it was not associated with any strenuous activity.  Residuals of a bilateral muscle strain in the area of the groin were diagnosed.  No knee condition was diagnosed.   

Private medical records of 1992 revealed full range of motion of the extremities with no crepitance or edema.  A report of September 1998 revealed that the Veteran denied having a history of joint pains or aches, and no such clinical findings were made.  

In a June 1999 rating action, service connection for a bilateral knee disability was denied.  The RO explained that essentially there was no evidence of current or chronic service-related disability related to this claimed condition.  

A private medical record of Dr. J. A. J. dated in April 2002 indicates that the Veteran complained of a several year history of joint pain, becoming worse with time.  The Veteran reported that he developed knee pain while in service, playing flag football.  Arthritis of the knees was diagnosed.  The doctor indicated that it was not clear whether the arthritis was traumatic and believed that MRI studies would prove helpful.  The doctor opined that this arthritis developed as a result of trauma that the Veteran sustained in service and/or other places. 

In June 2005, Dr. J.A.J. provided a statement linking the Veteran's arthritis to service, explaining that a hip injury had been shown in 1966 and knee problems in 1968, and that one could conclude that some of these problems had continued and should be a direct correlate to problems in service.  In June 2007, Dr. J.A.J. provided another medical statement linking low back pain, right wrist pain and knee pain to injuries sustained during service.  

A VA general medical examination was conducted in July 2007, at which time it was noted that the Veteran had worked for the postal service from 1969 to December 2005, when he reported that he became too disabled to work due to pain.  The Veteran gave a history of having injured his right hip and knee while doing PT in 1968, treated during service with heat and pain reliever, indicated that he had experienced occasional problems since that time.  Arthritis history of several other peripheral joints, as well as the right hip joint, was diagnosed.  

Analysis

In June 1999, the primary bases for the disallowance of the Veteran's service connection claim for bilateral knee disabilities was no evidence of current or chronic disability service-related disability related to this claimed condition.  As such, initially, the critical inquiry in this case is whether evidence has been presented establishing or even suggesting that the Veteran currently has a clinical disability of the bilateral knees.  See Kent, 20 Vet. App. at 10.

A 2002 private medical record contains a diagnosis of osteoarthritis of arthritis of the knees, and arthritis of multiple joints was made upon VA examination of 2007.  As such, a current clinical disability of the knees is now shown.  Also now on file are private medical opinions of Dr. J.A.J. provided in 2005 and 2007 suggesting an etiological link between a flag football injury report by the Veteran to have been sustained in service and the Veteran's currently manifested bilateral knee disabilities.  This evidence is both new and material.  Molloy, 9 Vet. App. 513 (1996).  In accordance with the holding in Shade, as evidence fulfilling the element of current disability and suggestive of a possible nexus to service has now been added to the claims file, the claim must be reopened.  

In summary, the aforementioned additional evidence received since the June 1999 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for bilateral knee disabilities and the appeal is granted to this limited extent.  This claim will be addressed on the merits below.

F. New and Material Evidence - Right Wrist

Service connection for a right wrist disability was initially denied in a September 1969 rating decision.  In a June 1999 rating action the RO determined that new and material evidence had not been presented with which to reopen the claim.  The Veteran was notified of that determination in July 1999 and did not timely appeal the June 1999 rating decision which declined to reopen the claim.  The Veteran filed to reopen the claim in June 2007.  An August 2009 rating action (on appeal) also found that new and material evidence had not been presented with which to reopen the service connection claim for a right hand/wrist disability, the claim was also denied on the merits in an SSOC issued in August 2010.  The most recent final decision on file addressing the claim is the June 1999 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

The evidence on file and considered at the time of the June 1999 rating decision includes STRs, which reflect that clinical evaluation of the upper extremities was normal as shown by the April 1966 enlistment examination.  X-ray films of the right wrist were taken in August 1967, in conjunction with the Veteran's reported history of an old right wrist injury and complaints of pain and limitation f motion.  The X-ray films were negative.  The May 1969 separation examination report reflected that clinical evaluation of the upper extremities was normal and that the Veteran denied having a history of trick or locked knee.  

The file contains a VA examination report of July 1969, reflecting that the Veteran reported injuring his right wrist in 1965, prior to service, and since then felt that the right wrist was wider than the left wrist.  He indicated that the right wrist was not painful.  A probable old Colles' fracture of the right wrist, asymptomatic was diagnosed.  

In a September 1969 rating action, which was not appealed, service connection for an old wrist fracture was denied.

A private medical record of 1992 revealed full range of motion of the extremities with no crepitance or edema.  A report of September 1998 revealed that the Veteran denied having a history of joint pains or aches and full range of motion of the extremities was shown.  

In a June 1999 rating action, the RO determined that new and material evidence had not been presented with which to reopen the service connection for a right wrist disability, explaining that no evidence which was material to the claim had been added to the record.  

Dr. J.A.J. provided a medical statement in June 2007, noting the Veteran's in-service complaints pain and current complaints of right wrist pain, indicating that the recent complaints could reasonably be linked to the Veteran's service.  

A VA general medical examination was conducted in July 2007, at which time it was noted that the Veteran had worked for the postal service from 1969 to December 2005, when he reported that he became too disabled to work due to pain.  The Veteran gave a history of having injured his right hip and knee while doing PT in 1968, treated during service with heat and pain reliever, indicated that he had experienced occasional problems since that time.  Arthritis history of several other peripheral joints, as well as the right hip joint, was diagnosed.  

Analysis

In June 1999, the primary bases for the disallowance of the Veteran's service connection claim for a right wrist/hand disability was failure to submit material evidence relating to the service connection claim; i.e. evidence of current disability, service incurrence, or nexus evidence to include by virtue of chronicity or continuity of symptomatology.  See Hickson, 12 Vet. App. at 253.

Since July 1999, evidence has been presented which indicates that the Veteran's experiences symptoms of right wrist pain.  Evidence indicating that the Veteran actually has a current clinical disability of the right wrist has not been presented.  However, new evidence added to the record since 1999, also includes the June 2007 medical report of Dr. J.A.J, noting the Veteran's in-service complaints pain and current complaints of right wrist pain, and indicating that the recent complaints could reasonably be linked to the Veteran's service.  As this evidence related to the elements of both current symptomatology and possible nexus to service, this evidence is both new and material.  Molloy, 9 Vet. App. 513 (1996).  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for a right wrist/hand disability and the appeal is granted to this limited extent.  This claim will be addressed on the merits below.

SERVICE CONNECTION CLAIMS

G. Service Connection - Headaches

The Veteran maintains that service connection is warranted for headaches, contending that he has two types of co-existing headaches both sinus and migraine.  The facts relating to this claim were set forth above in conjunction with the new and material claim.  

Service connection was established for sinusitis in a September 2007 rating action, for which a 10 percent evaluation has been assigned under diagnostic code 6514.  Under that code, the General Rating Formula for Sinusitis provides a 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Higher ratings also contemplate headache symptoms.  

Accordingly, sinusitis-related headaches are already currently service-connected and compensated under code 6514 and there is no basis to separately service-connect such symptoms.  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  Disabilities may be rated separately without violating the prohibition against pyramiding unless they constitute the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Accordingly, the Veteran is already receiving compensation for all headaches resulting from his service-connected sinusitis, and awarding a separate evaluation for this symptom would result in prohibited pyramiding.  38 C.F.R. § 4.14.

The critical question then is whether evidence of a headache disorder, unrelated to sinusitis has been presented, and the related matter of whether such disorder is etiologically related to service or a service-connected condition.  

Significantly, the record fails to include: (1) a currently diagnosed headache condition, unrelated to sinus headaches/sinusitis (such as a diagnosis of migraine headaches); (2) evidence of chronicity and continuity of headaches (non-sinus related) since service; or (3) evidence of a nexus linking a currently manifested headache disorder to service or a service-connected disorder.  

In his March 2010 statement, it is clear that the Veteran's private treating doctor, Dr. J.A.J. recognized and acknowledged the Veteran's complaints of daily headaches to be manifestations to service-connected sinusitis and has never rendered a separate diagnosis of migraine headaches.  Further, post-service private medical records dated from 1987 to 1998 are negative for complaints of a diagnosis of headaches and a private medical record dated in April 2002, indicates that the Veteran complained of a 3-month history of sinus headaches and denied having migraine headaches.  Hence, the clinical evidence is considered more credible and reliable than the Veteran's lay statements and fails to establish evidence of continuity and chronicity of migraine headaches since service.  

Essentially, the only evidence of migraine headaches provided in this case comes from the Veteran's lay statements.  In a statement provided in December 2007 he maintained that in addition to sinus headaches, he had more severe headaches such as those which caused him to be "hospitalized" during service in May 1969.  STRs dated in May 1969 reflect only that the Veteran was treated for acute sort throat and coughing; there was no mention of headaches and he was not hospitalized, undermining the credibility of the Veteran's lay reports.  

While a veteran is considered competent to describe symptomatology such as headaches, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromely v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to diagnose himself with the type of headaches, such as migraine headaches, particularly in a case where the presence of sinus-related headaches has already been established.  In any event, the Board places greater probative value upon the physician diagnoses of the types of headaches experienced by the Veteran, as they possess greater training and expertise than the Veteran in diagnosing medical disorders.

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.   Here, the Veteran is competent to describe headaches but not the type of headaches experienced.  In this case, there is no medically competent evidence of a headache disorder or headaches, unrelated to sinusitis.  The only evidence indicative of such headaches are the Veteran's own generalized lay statements that are essentially contradicted by the lack of medical evidence in the record to this effect, as well as evidence entirely contrary thereto in the form of his own private doctor ascribing the headaches as related to sinusitis.  The Board also notes that the Veteran has in fact himself acknowledged that his headaches are often relieved after taking medication for his sinuses (p. 3 June 2007 hearing testimony).  Again, the Board places greater probative value upon the physician diagnoses of the types of headaches experienced by the Veteran, as they possess greater training and expertise than the Veteran in diagnosing medical disorders.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain, 21 Vet. App. 319 (2007).  In this case, the service connection claim for headaches was re-filed in June 2005; there was no evidence of a clinical disability/diagnosis relating to headaches unassociated with sinusitis on file at that time (resolved or unresolved) nor has such been presented at any time subsequently since the claim has been pending. 

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356  (2001).  In this case, the only evidence in support of the claim are the appellant's own statements to the effect that he believes he may have headache disorder, unrelated to sinusitis, without any factual foundation that establishes such condition or a relationship to service.   

Therefore, the Board concludes that there has been no evidence of a headache condition, unrelated to sinusitis, for which service connection may be granted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for headaches must thus be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

H. Service Connection - Right Hip, Left Hip, Right Knee, Left Knee, Cervical Spine, Mid-Spine, Lumbar Spine, Right Shoulder, Left Shoulder, Right Hand/Wrist, Right Elbow

As an initial matter, the Board notes that the factual and procedural history relating to the appellant's claims are similar and will therefore be presented in this section as detailed below.  In this regard, the Veteran asserts that disorders of the right hip, left hip, right knee, left knee, cervical spine, mid-spine, lumbar spine, right shoulder, left shoulder, right hand/wrist, right elbow, all arose from a flag football injury sustained in service in 1966.  

A review of the Veteran's STRs shows that he had no orthopedic abnormalities upon enlistment examination of April 1966.  A record dated in October 1966 indicates that the Veteran sprained his hip playing football, which was treated with heat and APC.  In May 1967, he was seen with complaints of pain in the upper left abdomen; a painful nodule (lipoma) of the abdomen was diagnosed later in May 1967.  In August 1967, X-ray films of the right wrist were taken in response to the Veteran's complaints of an old right wrist injury, painful with limitation of motion.  The X-ray films were negative.  In July 1968, the Veteran complained of right groin pain when walking; physical examination was negative.  In early January 1969, the Veteran was seen for complaints of groin pain and headaches, and at that time, he had a temperature of 101 degrees.  The May 1969 separation examination was negative for any orthopedic abnormalities, to include of the upper and lower extremities or the spine.  The Veteran acknowledged having swollen/painful joints, leg cramps, lameness, and recurrent back pain.  A June 1969 record reportedly relating to joint pain of the knees, hip, and groin (mentioned by the Veteran in a statement dated in December 2007) does not appear to be on file.  

The Veteran underwent a VA examination in July 1969, with primary complaints of left groin pain.  The Veteran reported that while playing football during service in November 1966, he slipped backwards stretching both legs.  He experienced groin pain and was treated, with improvement after 2 weeks.  He reported that since the injury, he had experienced slight discomfort, not requiring medication or treatment, and had played football on several occasions since, without discomfort.  He reported that he was told he had a "pulled tendon."  It was also noted that in 1965, prior to entering service, the Veteran reported that he fell injuring the right wrist.  He mentioned that the condition was not treated, but that he felt that his right wrist was wider than the left.  The diagnoses included residuals of a muscle strain of the groin bilaterally, and probable old Colles' fracture of the right wrist, asymptomatic.

A private examination report of June 1992 reflects that the Veteran had no complaints of an orthopedic nature.  Examination of the back revealed normal symmetry and no abnormalities and examination of the extremities revealed full range of motion with no crepitance or edema.  An entry dated in July 1992 reflects that there was no indication of joint pains or known arthritis.

A private medical report of Dr. J.A.J. dated in September 1998 reflects that the Veteran had no complaints of an orthopedic nature.  The record specifically indicates that the Veteran denied having a history of joint pains, aches, back pains or any musculoskeletal problems.  X-ray films of the left shoulder revealed mild degenerative joint disease.  Examination of the back revealed normal symmetry and no abnormalities and examination of the extremities revealed full range of motion with no crepitance or edema.  

When seen by Dr. J.A.J. in April 2002, the Veteran complained of a several year history of joint pain, and mentioned that he had developed knee pain during service, working as diesel mechanic and playing flag football.  Crepitance of the knees was noted and arthritis of the knees was diagnosed.  The doctor opined that the arthritis may have developed as a result of military trauma and/or trauma sustained in other places.  The Veteran complained of long-standing knee pain in September 2002, mentioning that he had been hit by a car as a child and had injured his knees playing football in service.  Arthritis of the knees was diagnosed.  In December 2002, the Veteran was seen for complaints of back pain, radiating into the hips.  

In June 2005 Dr. J.J. provided a statement linking the Veteran's arthritis to service, explaining that a hip injury had been shown in 1966 and knee problems in 1968, and that one could conclude that some of these problems had continued and should be a direct correlate to problems in service.  

A private MRI report of March 2006 notes a history of low back pain and reveals that multi-level degenerative abnormalities were shown.  

In June 2007, Dr. J.A.J. provided another medical statement linking low back pain, right wrist pain and knee pain to injuries sustained during service.  The doctor noted entries in the service treatment records mentioning a hip sprain (October 1966); upper left abdomen pain (May 1967); left thigh pain (August 1967); right wrist pain (August 1967) and right groin pain (1968), and concluded that the Veteran had injuries and musculoskeletal pain dating back to 1966 during military service.  

A VA general medical examination was conducted in July 2007, at which time it was noted that the Veteran had worked for the postal service from 1969 to December 2005, when he reported that he became too disabled to work due to pain.  The Veteran gave a history of having injured his right hip and knee while doing PT in 1968, treated during service with heat and pain reliever, indicated that he had experienced occasional problems since that time.  X-ray films revealed early degenerative osteoarthritis of the right hip.  The examiner noted that the Veteran was treated for hip strain in 1966, and mentioned that there was no indication of symptoms or treatment thereafter, and that arthritis of the hip did not manifest until decades later.  The examiner opined that early degenerative osteoarthritis of the right hip was noted related to the hip sprain sustained in 1966.

In November 2007, Dr. J.A.J. provided a third medical statement indicating that current disabilities of the hips, low back, and cervical spine were all inter-related and all appeared to be related to the football injury sustained in service.  

In March 2010, Dr. J.A.J. provided a fourth medical statement.  The doctor observed that the Veteran's complaints of back and multiple joint pain appeared to be interrelated to an incident which occurred in the 1960's when the "patient had recurrent trauma to his back."  The doctor noted that service medical records had been reviewed, including a June 1969 record reflecting that the Veteran was seen with bilateral leg pain diagnosed as stretched tendons.  (It is noted that the file does not actually contain any such record; the Veteran's separation examination was conducted in May 1969, he was discharged in June 1969, and he was examined by VA in July 1969).  It was noted that the Veteran had pain in the low back, pain and groin, all of which could be associated with a protruding disc in the cervical spine. It was also noted that left hip arthritis, a right hand disorder, and bilateral shoulder problems could all be of traumatic origin.  It was also mentioned that disorders of the elbow and thoracic spine could be related to previous injuries.  The doctor opined that the Veteran's current arthritis was the result of wear and tear, which was accelerated by injuries sustained years ago.   

A fifth statement from the Veteran's private doctor Dr. J.A.J. was issued in June 2011.  At that time, it was noted that the Veteran had left arm and back pain.  The doctor indicated that the Veteran injured his spine in service and opined that the Veteran's back pain and other musculoskeletal problems were "provoked" in 1966 while the Veteran was serving in the military.  

After reviewing the entire evidentiary record, the Board determined that a further medical opinion was necessary to decide this case addressing whether it is at least as likely as not that the Veteran's claimed joint/orthopedic conditions have an etiological relationship to service.  In this regard, the Board notes that although the Veteran primarily maintains that all of the eleven aforementioned claimed conditions arose from the same football injury sustained in 1966 (or otherwise during service), the conditions have all been claimed separately and as such, each claimed condition must be individually addressed as relates to the issue service-etiology.  

A VA medical expert was requested to address: (1) whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently claimed disability is causally related to the Veteran's period of active service extending from June 1966 to June 1969, to include based on a football related injury which occurred in October 1966 and/or the in service treatment for hip and groin pain; and (2) if any chronic disability is found to be service-related, whether it is at least as likely as not (i.e., 50 percent or greater probability) that any other nonservice-related disability has been caused or aggravated beyond the normal progress of the disorder by the service-related disability.

For purpose of examination and opinion, the Board directed the expert to specifically consider and address the following: (1) the Board's factual finding that the Veteran has provided a credible history of recurrent groin pain from the time of service separation to VA examination in July 1969; (2) the Board's factual finding that the Veteran was treated in June 1969 for bilateral leg pain diagnosed as "stretched tendons" (although the document is not of record); (3) the Board's factual finding that the Veteran's allegation of persistent or recurrent pain involving any joint since service is not credible; (4) the medical opinions of record linking the Veteran's current arthritis to in-service events; and (5) any applicable accepted medical principles, to include consideration as to whether there is any medical reason to accept or reject the medical opinions attributing the Veteran's arthritis of multiple joints to the right hip and groin injuries in service.  

In March 2012, the requested VA expert medical opinion was provided.  The doctor opined that regarding all 11 claimed conditions, it was more likely than not that there was no evidence of any significant trauma sustained during service that could cause a fracture or other injury that could cause permanent pain and future arthritis.  The expert also observed that there was evidence that a right wrist/hand disorder may have existed prior to service.   

The expert explained that flag football was a relatively low energy sport without physical contact.  The expert commented that in the absence of evidence of being tackled, he could not explain how slightly extending one's hips in flag football or just performing regular service duties could more likely than not lead to permanent conditions throughout the entire body.  The expert concluded that based on the diffuse nature of the Veteran's complaints, it was more likely than not that his complaints were due to non service-connected conditions such as fibromyalgia or degenerative arthritis.  

Analysis

The Veteran seeks service connection for a number of orthopedic conditions, claiming that these are all service related.  Specifically, the Veteran seeks service-connection for claimed disorders of the: right hip, left hip, right knee, left knee, low back, mid-back, cervical spine, right shoulder, left shoulder, right hand and right elbow.  The Veteran maintains that low back, hip, groin and knee conditions arose from an injury occurring during service in October 1966, resulting from playing flag football.  He contends that over a period of many years, these conditions caused other disabilities and believes that arthritis, attributable to the in-service injury, has spread to other parts of his body.  The Veteran served with the United States Army from June 1966 to June 1969.  By way of reference, he is not service-connected for any joint or orthopedic disorder.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this case, evidence of the currently claimed disability has been established.  Multiple joint arthritis, including of the right hip, knees, left shoulder and back has been diagnosed.  A diagnosis relating to other joints such as the right elbow, shoulder and hand/wrist, as well as the left hip is less clear.  However, for purposes of this decision only, the Board will presume that current disabilities of all currently claimed conditions exist.  

The Board also observes that it appears that the Veteran had a pre-service right wrist injury, possibly a fracture.  However, this condition was not noted on the 1966 service enlistment examination and the evidence on file concerning the time and severity of this injury is vague at best.  To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  

In this case it has not been established by clear and unmistakable evidence that a symptomatic right wrist disability existed prior to service and was aggravated in service.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  Hence, this claimed disorder will be considered on the basis of direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153, (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

With respect to the service incurrence, the STRs are entirely negative for any complaints, treatment or diagnoses relating to the left hip, right knee, left knee, low back, mid-back, cervical spine, right shoulder, left shoulder, right elbow.  A sole complaint of a sprained hip playing football in October 1966 which was treated with heat and APC.  In August 1967, X-ray films of the right wrist were taken in response to the Veteran's complaints of an old right wrist injury, painful with limitation of motion.  The X-ray films were negative.  There are no subsequent records related to either the right hip, right wrist or any residuals of a football injury.  There is no indication that complaints related to a painful groin made in July 1968 and January 1969 were in any way related to the flag football injury.  

Significantly, the May 1969 separation examination was negative for any orthopedic abnormalities, to include of the upper and lower extremities or the spine.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Post-service evidence on file reflects that the Veteran was employed with the U.S. Post Office for 37 years, reportedly becoming disabled in December 2005.  It is clear that arthritis of any joint was neither diagnosed during service or during the Veteran's first post-service year; in fact, indications of arthritis are not initially documented in clinical records until 2002, decades after the Veteran's discharge from service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Here, continuity and chronicity of multiple joint/orthopedic problems in and since service is simply not shown.  In fact, the Veteran's lay statements to this effect are specifically contradicted by post-service evidence.  

For instance, the Veteran underwent a VA examination in July 1969, just a month after service, at which time essentially his primary and only complaint concerned left groin pain.  The Veteran reported that while playing football during service in November 1966, he slipped backwards stretching both legs and experiencing groin pain which was treated, and described as improved after 2 weeks.  He reported that since the injury, he had experienced slight discomfort, not requiring medication or treatment, and had played football on several occasions since, without discomfort.  It was also noted that in 1965, prior to entering service, the Veteran reported that he fell injuring the right wrist.  He mentioned that the condition was not treated, but that he felt that his right wrist was wider than the left.  The diagnoses included residuals of a muscle strain of the groin bilaterally, and probable old Colles' fracture of the right wrist, asymptomatic.  In essence, no orthopedic problems were found on examination, nor were any chronic residuals of the 1966 flag football injury complained of or diagnosed, contrary to the Veteran's post-service lay contentions. 

Also noteworthy in this case, is the fact that during 2 evaluations in 1992, the Veteran failed to complain of any symptoms of an orthopedic nature.  In addition, when evaluated in September 1998, he had no orthopedic complaints and specifically denied having joint pains, aches, back pain or other musculoskeletal complaints.  

Accordingly, although the Veteran is generally considered competent to offer lay evidence regarding orthopedic symptomatology, including the chronicity and continuity thereof, in this case, such assertions are found to lack credibility.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, credible and persuasive evidence reflects that a flag football injury sustained in 1966 resulted in acute injury to the right hip only - with no involvement of any other joint, and fails to reveal any chronic or continuous symptomatology associated with that flag football injury.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In essence, the Veteran's lay assertions regarding injuries to multiple joint during service resulting from a flag football injury in 1966 and of chronicity and continuity of orthopedic symptomatology since that event lack credibility and appear to be primarily self-serving.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Here the record contains several medical opinions addressing the Veteran's claimed orthopedic conditions.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   

In this case, the most probative evidence of record does not support a finding that the Veteran's currently claimed multiple orthopedic conditions were incurred in or are otherwise etiologically related to service.  

A VA general medical examination was conducted in July 2007, at which time it was noted that the Veteran had worked for the postal service from 1969 to December 2005, when he reported that he became too disabled to work due to pain.  The Veteran gave a history of having injured his right hip and knee while doing PT in 1968, treated during service with heat and pain reliever, indicated that he had experienced occasional problems since that time.  X-ray films revealed early degenerative osteoarthritis of the right hip.  The examiner noted that the Veteran was treated for hip strain in 1966, and mentioned that there was no indication of symptoms or treatment thereafter, and that arthritis of the hip did not manifest until decades later.  The examiner opined that early degenerative osteoarthritis of the right hip was not related to the hip sprain sustained in 1966.  As this opinion is well reasoned and supported by evidence of record, the Board finds no adequate basis to reject this competent medical opinion, which is unfavorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998);

As mentioned in light of the complexity of this case, an expert VA opinion was sought in this case and obtained in March 2012.  Based on a comprehensive review of the entire claims file, including the private medical records and opinions of Dr. J.A.J. and the STRs, the expert concluded that regarding all 11 claimed conditions, it was more likely than not that there was no evidence of any significant trauma sustained during service that could cause a fracture or other injury that could cause permanent pain and future arthritis.  The expert explained that flag football was a relatively low energy sport without physical contact.  The expert commented that in the absence of evidence of being tackled, he could not explain how slightly extending one's hips in flag football or just performing regular service duties could more likely than not lead to permanent conditions throughout the entire body.  The expert concluded that based on the diffuse nature of the Veteran's complaints, it was more likely than not that his complaints were due to non service-connected conditions such as fibromyalgia or degenerative arthritis

As the conclusions reached by the VA expert in 2012 was based on review of the Veteran's lay history, service and post-service records, examination results, as well on clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  In fact, the Veteran and his representative were provided with a 60-day period to review this opinion and provide additional evidence; however no additional evidence was offered.

The Veteran's private physician, Dr. J.A.J. has provided medical statements and opinions in June 2005, June 2007, November 2007, and March 2010, June 2011, all to the effect that the Veteran's claimed multiple orthopedic problems could all be traced to the flag football injury in service.  These opinions were provided largely based on lay history provided by the Veteran, which has been found to lack credibility, as well as reference to STRs, which do not appear to actually have been reviewed.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The lay information provided by the Veteran to Dr. J.A.J. indicated that he sustained a chronic right hip injury due to flag football during service, as well as injuring other areas of the body at that time, such as the knees and back.  That information is inconsistent with STR entries, which fail to reveal any indication of back or knee injuries or even complaints, reflecting that Dr. J.A.J. did not in fact review them.  Moreover, earlier clinical records of Dr. J.A.J. himself dated in 1992 and 1998 fail to reveal any indication of orthopedic problems or a history of chronic residuals following an injury in service.  A physician's opinion based upon an inaccurate factual premise, as is the case here, has essentially no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Accordingly, the opinions of Dr. J.A.J. are of much lower probative value than those provided by VA, as they were based on an inaccurate and non-credible factual premise.  

Moreover, Dr. J.A.J. provides essentially no supporting clinical rationale or information in the record supporting his opinions and the opinions reflected a failure to account for critical evidence of record such as: (1) the 1969 VA examination findings; (2) the doctor's own records failing to reveal chronicity and continuity of orthopedic symptomatology between 1992 and 1998; and (3) the Veteran's 37-year history from approximately 1970 to 2005 as an employee with the U.S. Postal Service.  The most of the probative value to a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 23 Vet. App. 295 (2008).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the lack of any credible basis or rationale supporting the opinions of Dr. J.A.J. is also a primary factor supporting the assignment of lower probative value for his opinions.  

To the extent that the Veteran himself asserts he suffers from numerous orthopedic conditions as a result of service, the Board does not question the Veteran's sincerity in his belief that such an etiological relationship exists.  However, it would appear that the Veteran does not possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  In any event, the probative weight of his personal opinion is greatly outweighed by the opinions of the VA examiner in 2007, and the VA expert in 2012, who have greater expertise and training than the Veteran to speak to the medical issues at hand. 

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed disorders of the: right hip, left hip, right knee, left knee, low back, mid-back, cervical spine, right shoulder, left shoulder, right hand and right elbow are related to service, the preponderance of the evidence is against this service connection claims.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

ORDER

New and material evidence having been received to reopen the service connection claim for bilateral hearing loss, the claim is reopened and is granted to this extent.

New and material evidence having been received in conjunction with the service connection claim for headaches, the claim is reopened and is granted to this extent.  

New and material evidence having been received in conjunction with the service connection claim for lipomas, the claim is reopened and is granted to this extent.  

New and material evidence having been received in conjunction with the service connection claim for a right hip disability, the claim is reopened and is granted to this extent.  

New and material evidence having been received in conjunction with the service connection claim for bilateral knee disabilities, the claim is reopened and is granted to this extent.  

New and material evidence having been received in conjunction with the service connection claim for a right wrist/hand disability, the claim is reopened and is granted to this extent

Entitlement to service connection for headaches, is denied.  

Entitlement to service connection for disabilities of the right hip, left hip, right knee, left knee, low back, mid-back, cervical spine, right shoulder, left shoulder, right hand and right elbow are denied.

REMAND

Additional development is warranted with respect to the reopened service connection claims for bilateral hearing loss and lipomas, the service connection claim for sleep apnea, as well as his initial/increased rating claim for sinusitis.  

Regarding the service connection claims for bilateral hearing loss and lipomas, having reopened these claims does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994). 38 U.S.C.A. § 5107(a).

A brief review of the facts reveals that the Veteran had normal hearing bilaterally on enlistment examination of April 1966.  The May 1969 separation examination similarly showed no indication of hearing impairment.  A July 2007 rating action includes a VA audio examination report which revealed mild sensorineural hearing loss of both ears.  That report appears to show that the threshold requirements for a VA hearing disability were met for the right ear, but not for the left ear.  The examiner opined that given the fact that the Veteran's hearing was normal at separation from service, it was less likely than not that his current hearing loss was related to service-related noise exposure.  

The Veteran has also maintained that his hearing loss is secondary to service-connected sinusitis or rhinitis or to service-connected tinnitus.  However, the 2007 VA examination report did not address any of these potential theories of etiology and entitlement.  Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  With these considerations in mind and upon further review of the record, the Board finds that a VA audio examination is indicated pursuant to VA's duty to assist, and for a fully informed appellate decision.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

With respect the reopened service connection claim for lipomas, a brief review of the facts reflects that in May 1967, a painful lipoma was excised from the area of the abdominal wall.  The file contains a VA examination report of July 1969, which reflects that 2 small lipomas in the area of the right thigh were shown, which were described as freely movable and asymptomatic.  The examiner indicated that in 1967, the Veteran had a "fatty growth" removed from the left side of his abdomen and reported that he now had two similar growths on his right thigh.  A private medical report of Dr. J.A.J. dated in September 1998 indicated that the Veteran had no acute lesions or ulcerations.  A private medical record dated in April 2002, which failed to reveal any evidence of lipoma or lesions.  On VA examination of July 2007, the skin was clear.  

In a statement provided by the Veteran in June 2009, the Veteran indicated that he had lipomas of the left and right sides of the abdomen, left and right sides of the back, and the right thigh, maintaining that these were all currently present and had been present since service.  He reported that each lipoma was painful and tender to touch and that they interfered with his daily activities.  In hearing testimony presented in 2011, the Veteran reported that he currently had lipomas on the arm and hip, indicating that these were the same lipomas as the ones he had in 1968, but larger now (pgs. 32-33).  The file contains photographs provided by the Veteran in 2011, purporting to show evidence of his claimed lipomas; however, no such manifestations are visible.  

To this point, it does not appear that a VA examination of the Veteran has ever been conducted in conjunction with his claimed lipomas.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  Here the file contains lay, but no clinical indication of currently manifested lipomas and contains no opinion addressing the etiology of such lipomas.  In order to address the critical matters in this case, as previously mentioned, to include addressing the diagnosis, onset and etiology of the currently claimed lipomas, the AMC/RO should arrange for the Veteran to undergo appropriate VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with service for purposes of a VA examination).

With respect to the service connection claim for sleep apnea, an October 2005 private report from a center for sleep disorders reflects that the Veteran had symptoms of daytime sleepiness and fatigue.  Mild obstructive sleep apnea was diagnosed.  In testimony provided in 2011, the Veteran indicated that his wife had died in her sleep in 1994 and indicated that soon thereafter, he went for his first sleep study test and was told that he had sleep apnea.  He indicated that around 2000 to 2002 he had another sleep study and was again found to have sleep apnea, and was thereafter tested again.  

The file contains a June 2011 statement from the Veteran's private doctor Dr. J.A.J. noting that the Veteran had a sinusitis, sleep apnea, tonsillitis and a history of tonsillectomy in 1970.  He explained that sleep apnea could be made worse by enlarged tonsils and sinusitis.  He indicated that one could conclude that sleep apnea was long-standing and related to a multitude of factors contributing to airway obstruction.  The doctor concluded that the Veteran's sleep apnea was related to his tonsillitis as well as chronic sinusitis and allergies.  

In July 2011, the Veteran identified additional evidence relating to his sleep apnea claim, which has not yet been sought for inclusion in the record.  The file contains completed VA Forms 21-4142 from the Veteran requesting records dated in January 1995 and 1996 from the Baptist Hospital in Montgomery, Alabama; and dated in January 2010 and January 2011 from East Alabama Medical.  Pursuant to the duty to assist, those specifically identified private medical records should be requested and obtained for the file.  

Again the Board observes that to this point, it does not appear that a VA examination of the Veteran has ever been conducted in conjunction with his claimed sleep apnea.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  Here the file contains a clinical diagnosis of sleep apnea as well as contentions that this condition is either of service origin or secondary to service-connected sinusitis or allergic rhinitis.  In order to address these critical matters in this case, the AMC/RO should arrange for the Veteran to undergo appropriate VA examination.  See McLendon, 20 Vet. App. 79 (2006).

Also on appeal is a claim for an initial compensable evaluation for sinusitis.  A brief review of the facts reflects that the most recent VA examination evaluating the Veteran's sinus symptoms was conducted in July 2007, at which time the examiner opined that neither chronic nor acute sinusitis was shown at that time.  The file also contains a March 2010 VA examination report of Dr. J.A.J. indicating that the Veteran was taking Zyrtec daily.  It was noted that he had daily drainage, headaches and pain, but no incapacitating episodes.  In 2011, additional evidence was added to the file including prescription records, and two medical statements.  

The provisions of 38 C.F.R. § 4.97, diagnostic codes 6510 to 6514, are used for the evaluation of various forms sinusitis.  Under the General Rating Formula, a noncompensable disability rating is warranted for sinusitis detected by X-ray only.  A 10 percent disability rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  Id. 

It has now been more than 5 years since the Veteran's sinusitis has been comprehensively evaluated by VA.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, given the amount of time which has passed since a comprehensive examination of the sinuses has been conducted, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's sinusitis, would prove helpful in adjudicating the merits of his increased rating claim.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181  (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Board also notes that in hearing testimony presented in 2011, the Veteran mentioned that he was receiving treatment for sinusitis through VA (Birmingham, AL) and his private physician, Dr. J.A.J (2011 hearing transcript p. 35).  He also reported receiving treatment for sinusitis from Jackson Hospital (2009 and 2010) and Pri Med (2005 and 2007).  VA records dated from 1969 to June 29, 2007 were requested from the VA medical facility in Birmingham Alabama and no records were found (July 2010 SSOC).  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claims for bilateral hearing loss, lipomas, sleep apnea, and for an initial compensable rating for sinusitis.  

In 2011, the Veteran reported receiving treatment for sinusitis from the VA medical facility in Birmingham AL, and from Dr. J.A.J., his private physician; however, the dates of such treatment are unclear.  The Veteran should be contacted and asked to provide more specific information regarding all VA treatment received and these VA records should be obtained for the file.  The Board notes that VA records dated from 1969 to June 29, 2007 were requested from the VA medical facility in Birmingham Alabama and no records were found (July 2010 SSOC).  Any further records or medical statements from Dr. J.A.J. (the most recent evidence on file is from June 2011) should also be obtained.   

2.  The Veteran mentioned receiving treatment for sinusitis from Jackson Hospital (2009 and 2010) and Pri Med (2005 and 2007), and the record contains completed VA Forms 21-4142 (July 2011).  Those medical records should be sought for the file and to the extent that these cannot be obtained, that fact should be annotated in the file.  

The file also contains completed VA Forms 21-4142 from the Veteran (July 2011) requesting records dated in January 1995 and 1996 from the Baptist Hospital in Montgomery, Alabama; and dated in January 2010 and January 2011 from East Alabama Medical.  Pursuant to the duty to assist, those specifically identified private medical records should be requested and obtained for the file.  To the extent that these cannot be obtained, that fact should be annotated in the file.

3.  Schedule the Veteran for a VA audiological examination to determine whether the threshold requirements of 38 C.F.R. § 3.385 are met, and the time of onset and likely etiology of his claimed bilateral hearing loss.  The evaluation should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  All findings should be recorded in detail.  The Veteran's claims folder must be provided to the examiner for review in conjunction with the examination and a copy of this remand should be provided for review.

a.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history of acoustic trauma in and post-service, his STRs dated from 1966 to 1969, and post-service treatment records, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed hearing loss had its onset during service, or is otherwise related to service, to include in-service noise exposure, regardless of whether the onset of the hearing loss initially occurred after service discharge.  A complete rationale should accompany all opinions expressed including a discussion of whether the acoustic trauma experienced in service could result in a hearing loss manifested many years after service; and

b.  The examiner is also requested to address whether any currently manifested hearing loss was at least as likely as not (at least a 50 percent probability), caused by any service-connected disorder (to include sinusitis, rhinitis and tinnitus).  The examiner is also requested to address whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's service-connected disorders - specifically claimed as sinusitis and/or rhinitis, permanently worsened any hearing loss found on examination.  If aggravation beyond the normal progress of the disorder is found, the degree of aggravation should be specifically identified, to the extent possible.

4.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed lipomas.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of his claimed condition as well as the documented pertinent medical history shall also be included.  All appropriate tests or studies should be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters:

a.  The examiner shall clearly identify (by diagnosis) whether the Veteran has a currently manifested skin disorder, claimed as lipomas.

b.  If it is determined that the Veteran has a currently diagnosed skin disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder was incurred during service or as a result of service.  In this regard any credible lay or clinical evidence of chronicity and continuity of symptomatology should be considered in conjunction with making this determination and discussed as applicable.

5.  The RO/AMC shall arrange for the Veteran to undergo appropriate VA examinations to determine the etiology of his claimed sleep apnea.  The claims file, to include a complete copy of this remand, should be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of these claimed conditions, as well as the documented pertinent medical history should also be included (the examiner is advised that the Veteran is generally considered competent to report symptoms of which he has personal knowledge).  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner's report(s) shall also address the following matters: 

a. The examiner shall clearly identify (by diagnosis) whether the Veteran has sleep apnea. 

b.  If it is determined that the Veteran has sleep apnea, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder(s): was incurred during service, to include as a possible cause or consequence of pharyngitis or tonsillitis treated during service, or is otherwise at least as likely as not etiologically related to service. 

c.  The examiner is also requested to address whether sleep apnea, if currently diagnosed, is at least as likely as not (at least a 50 percent probability), caused by any service-connected disorder, to include sinusitis and or allergic/rhinitis.  The examiner is also requested to discuss whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's service-connected disabilities, aggravated (i.e., permanently worsened) sleep apnea.  If aggravation is found, the degree of aggravation must be specifically identified.

In responding to these questions, the examiner is asked to review and consider the June 21, 2011 medical opinion of Dr. J.A.J. and discuss whether his findings are supported or not, with reference to findings specific to this case as well reference to other clinical information, as appropriate.  Additionally, the examiner is requested to discuss whether there is any medical reason to accept or reject the lay allegations.

6.  The Veteran should be afforded a VA medical examination for the purposes of evaluating his service-connected sinusitis.  His current complaints and lay history should be recorded.  The claims folder should be provided to the examiner for review in connection with the examination.  The examiner should be asked to identify all symptomatology associated with the Veteran's sinusitis, to include commenting on the presence or absence of any headaches, pain, purulent discharge, or crusting.  The examiner should also assess the number of episodes per year that the Veteran's sinusitis is productive of: (1) incapacitating episodes of sinusitis requiring prolonged antibiotic treatment (4 to 6) - please also identify any such antibiotic; or (2) non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

** With respect to all requested examinations, the basis for all opinions expressed should be discussed for the record, to include supporting references to the Veteran's medical records and/or lay history, as appropriate.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not," except where another standard is specifically requested.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

7.  The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence.  Readjudication of the service connection claim for bilateral hearing loss should include consideration of secondary service-connection in conjunction with service-connected sinusitis, rhinitis and tinnitus.  The service connection claims for bilateral hearing loss and lipomas should be made on the merits.  Readjudication of the service connection claim for sleep apnea should also include consideration of secondary service-connection in conjunction with service-connected sinusitis and/or, rhinitis.  Readjudication of the initial rating claim for sinusitis claim should include consideration evidence presented for the file in 2011, and of whether staged ratings and/or an extraschedular evaluation is warranted.  If any determination remains unfavorable to the appellant, he should be provided with an SSOC and should be given an opportunity to respond to it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


